            Case 2:20-cv-00235-RMP                   ECF No. 17          filed 11/02/20     PageID.249 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                          FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


                      EMMANUEL ROY,                                                                           Nov 02, 2020
                                                                     )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-235-RMP
  PIONEER HUMAN RESOURCES, INC; SPOKANE                              )
 RESIDENTIAL REENTRY CENTER; DAN SIEGLER;                            )
        CARLOS SOLOZAR; and SUSAN
            JOHNSON-CONNERS,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
            Plaintiff’s Motion to Remand is DENIED. Defendants’ Motion to Dismiss is GRANTED IN PART with respect to dismissal
✔ other: of all of Plaintiff’s claims and dismissal with prejudice and without leave to amend of Plaintiff’s false imprisonment, breach of
’
            statutory duties, and fraud claims. The Court DENIES IN PART Defendants’ Motion by dismissing Plaintiff’s malicious abuse
            of process, false arrest, tortious interference with employment, retaliation/negligence, and failure to train or supervise claims
            without prejudice and with leave to amend, rather than dismissing those claims with prejudice as requested by Defendants.
            Judgment of dismissal is entered with respect to Plaintiff’s false imprisonment, breach of statutory duties, and fraud claims.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Rosanna Malouf Peterson                                   on motions to remand and to dismiss.




Date: November 2, 2020                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
